Case 2:18-cv-08779-MCA-SCM Document 59 Filed 12/17/18 Page 1 of 5 PageID: 1209


                                                                         Lauren M. Paxton, Esq. 
                                                                         908‐964‐2453 
                                                                         lpaxton@olenderfeldman.com 
                                                                         Please respond to New Jersey address 
  
                                                                         December 17, 2018

 VIA CM/ECF
 Honorable Steve Mannion, U.S.M.J.
 United States District Court
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street, Room 4015
 Newark, New Jersey 07101

           Re:      Agenda Letter for December 20, 2018 Status Teleconference
                    Strategic Delivery Solutions, LLC v. Stallion Express, LLC, et al.
                    Case No.: 2:18-cv-08779-MCA-SCM_________________________

 Dear Judge Mannion:

         The undersigned firm represents Strategic Delivery Solutions, LLC (“SDS” or “Plaintiff”),
 Plaintiff in the above-referenced civil action. Upon consultation with counsel for Stallion Express,
 LLC, Timothy Kravitz and Christopher Sahadi (“Defendants”), the parties respectfully submit this
 Agenda Letter in advance of the Telephone Status Conference before Your Honor on Thursday,
 December 20, 2018, at 11:30 a.m.:

                 1. Document Discovery: On December 12, 2018, Defendants produced a
                    voluminous discovery production:

                          Plaintiff’s Position: The production included 25,000 largely
                           indecipherable 1-page files, most of which are 1-page TIF (image)
                           and txt (text) files, which appear to be converted from an electronic
                           database, and, in the process, have lost all discernable content. In
                           Plaintiff’s view, this production is the precise type of “document
                           dump” the Court warned against, and ordered the parties to refrain
                           from in the May 31, 2018 Pretrial Conference. Plaintiffs have asked
                           Defendants to cure the defect in their production, including by
                           providing an index or explanation for the form and organization of
                           the production.

                          Defendants’ Position: The parties did not enter into a formal
                           agreement regarding the format of document productions. It is not
                           incumbent upon Defendants to know what Plaintiff’s preferred
                           production format would be. Thus, Defendants provided both TIFF
                           files and PDFs in this production. Defendants also provided load

                                                                                                          
     New Jersey                    New York                                                               
     422 Morris Avenue             1180 Avenue of the Americas, 8th Floor            olenderfeldman.com 
     Summit, New Jersey 07901      New York, New York 10036                             fax: 908‐810‐6631 
  
Case 2:18-cv-08779-MCA-SCM Document 59 Filed 12/17/18 Page 2 of 5 PageID: 1210


 Honorable Steve Mannion, U.S.M.J.
 Page 2
 December 17, 2018
  
  
                    files that denote document boundaries and family relationships.
                    Defendants provided the document-level text files so that the
                    material would be fully searchable and, for instances were
                    documents could not be rendered to an image format or were some
                    sort of unique or proprietary file, Defendants provided the native
                    versions of those files. In short, Defendants made a standard, formal
                    document production with all the components that are customary in
                    traditional ediscovery. If Plaintiff imports the production to a
                    document review platform, which is ideally what it is designed for,
                    it should be easy to navigate documents, families, and run searches.

                      The data from these sources was processed by an established
                      ediscovery vendor who then also ran the searches requested. Far
                      from being a “document dump,” the search terms yielded slightly
                      less than 300 documents out of over 12,000 documents searched (a
                      search hit rate of about 2.2%). Defendants produced nearly all of
                      these search results since the terms were those proposed by SDS.

                      Further, Plaintiff’s reference to “mostly 1-page TIFF” files
                      illustrates a fundamental misunderstanding of documents versus
                      pages and also of document production formatting. The reason
                      Plaintiff sees so many single page TIFF files is because TIFF
                      document productions are traditionally formatted in single page
                      format. This is because multipage TIFF file are so large as to be
                      unwieldy. So the standard production format is single-page, black
                      and white tiff. Thus, Defendants provided the load files. The load
                      files is what organizes all the individual TIFF into logical
                      documents.

                      Notably, Defendants also produced a methodology report regarding
                      the keyword search as STALLION025791-STALLION025793—
                      the very first document in the separately attached PDF in their email
                      transmitting the documents, and very next document (numerically)
                      after the set of keyword-derived documents, which the methodology
                      report pertains to.

                      Finally, with respect to the “indecipherable” documents, those
                      documents triggered hits on one or more of the keywords listed in
                      Plaintiff’s requests. Defendants chose to err on the side of
                      production in the spirit of full transparency.

                      In sum, there is nothing for Defendants to “cure.”

  
  
Case 2:18-cv-08779-MCA-SCM Document 59 Filed 12/17/18 Page 3 of 5 PageID: 1211


 Honorable Steve Mannion, U.S.M.J.
 Page 3
 December 17, 2018
  
  
           2. Further Document Production:
                   Plaintiff’s Position: Defendants have represented that they have 85,000
                     more documents to review for production. Plaintiff has requested that
                     Defendants refrain from another “document dump” and avoid producing
                     indecipherable 1-page TIF (image) and txt (text) files as in the December
                     12, 2018 production. Defendants did not request a meet and confer until
                     after hours on the day that the production was due, which was viewed as not
                     in good faith.

                      Defendants’ Position: Defendants never represented that they have 85,000
                       more “documents” to review for production. Rather, Defendants advised
                       Plaintiff that two of Plaintiff’s search terms generated 85,000 “hits” and
                       requested a meet and confer before reviewing those hits for production.
                       Plaintiff refused to engage in a meet and confer thus forcing Plaintiff to file
                       the motion to extend referenced below.

           3. Defendants’ Undisclosed Contact With Plaintiff’s Witness:

                      Plaintiff’s Position: Plaintiff has recently learned that Defense counsel
                       directed written communications to one of Plaintiff’s former employees,
                       who thereafter became a Stallion employee, and was identified as a witness
                       in Plaintiff’s discovery. Defense counsel did not share the communication
                       with us pursuant to their ongoing discovery obligations, as required under
                       Fed. R. Civ. P. 26(e). Defendants remain under a continuing obligation to
                       supplement their responses to Plaintiff’s document requests regarding
                       former employees of Plaintiff who became employees of Defendant
                       Stallion, and regarding individuals who have knowledge of Defendants’
                       response to Plaintiff’s preservation directives, including document requests
                       #13, 47-48, 73-83, 115-117, 126 & 144.

                      Defendants’ Position: Defendants contacted a former Stallion employee
                       about matters unrelated to the allegations in the current Complaint.
                       Defendants have no obligations to produce that communication and
                       Plaintiff does not point to a specific document request that it believes needs
                       to be supplemented.

           4. SDS’s Pending Motion to Compel, including its Request for a Special
              Master, with Costs:

                      Plaintiff’s Position: Plaintiff continues to seek relief on this motion,
                       including the appointment of a Special Master and its fees.
                       Defendants’ document production reveals that Defendants have

  
  
Case 2:18-cv-08779-MCA-SCM Document 59 Filed 12/17/18 Page 4 of 5 PageID: 1212


 Honorable Steve Mannion, U.S.M.J.
 Page 4
 December 17, 2018
  
  
                    always had a significant volume of records to produce throughout
                    the course of this litigation, and that they deliberately withheld
                    records until Plaintiff was required to file a motion to compel
                    production. An award of Plaintiff’s fees is required to prevent
                    Defendants from reaping the benefits of their delays and
                    stonewalling tactics while Plaintiff was required to expend
                    significant resources to secure Defendants’ compliance with their
                    obligations.

                     Defendants’ Position: Plaintiff has repeatedly refused to meet and
                      confer with Defendants and made multiple misrepresentations to the
                      Court, which has created the discovery delays. Defendants have
                      complied with the Court’s Order to supplement their responses and
                      have and continue to produce documents although Plaintiff still
                      refuses to engage in meaningful meet and confers. An award of fees
                      or appointment of a special master is inappropriate under these
                      circumstances. In addition, a special master is unwarranted as
                      Defendants have produced nearly everything requested.

           5. Defendants’ Motion to Strike Plaintiff’s Letter and Defendants’ Motion for
              Extension of Time:

                     Plaintiff’s Position: Neither of Defendants’ Motions are properly
                      before the Court because they were filed in violation of the Court’s
                      Pretrial Order (5/31/18; Dkt. 32 ¶13 (“No motions are to be filed
                      without prior written permission from this Court.”)), as well as
                      Local Rule 37.1, both of which require leave of Court by joint letter
                      as a precondition to the motions. Also, the unsworn factual matter
                      advanced in the motions cannot be considered by the Court because
                      it is not supported by a competent certification or affidavit of a party
                      or counsel, consistent with the practice in this Court (Local Rules
                      7.1, 7.2, and 28 U.S.C. §  1746). With regard to the Motion for
                      Extension, counsel for Defendants did not even notify counsel for
                      Plaintiff of its intent to file the Motion until 6:40 p.m. on December
                      12, 2018 (the day the discovery was due under the Court’s Order),
                      and Defendants proceeded to file the Motion that evening at 10:46
                      p.m.

                     Defendants’ Position: Defendants provided a copy of the Motion to
                      Strike to Plaintiff before filing it and offered Plaintiff an opportunity
                      to withdraw its letter. Plaintiff did not. Plaintiff also attempted to
                      meet and confer with Plaintiff by phone and email on the issues

  
  
Case 2:18-cv-08779-MCA-SCM Document 59 Filed 12/17/18 Page 5 of 5 PageID: 1213


 Honorable Steve Mannion, U.S.M.J.
 Page 5
 December 17, 2018
  
  
                    related to the Motion for Extension of Time before filing it. Plaintiff
                    refused to engage in a meet and confer and Defendants could not
                    have engaged Plaintiff any earlier. Thus, Defendants should not be
                    prevented from seeking relief on the matters subject to the pending
                    motions. Defendants will be prepared to address both unless the
                    Court prefers briefing to close first.

            6. Scheduling Order: Due to the discovery delays in this case, including
               Defendants’ representation that it has not yet completed its review and
               production of nearly 85,000 additional pages of document discovery, the
               remaining deadlines in the Court’s Pretrial Scheduling Order will need to
               be continued, including the time within which the parties may conduct
               depositions, amend the pleadings, complete fact discovery, complete expert
               discovery, and proceed with dispositive motions.

            7. Depositions: Defendants request that Plaintiff be prepared to discuss
               deposition dates. Plaintiff is not willing to forgo its ability to secure
               documents in advance of depositions, and will be prepared to schedule
               depositions once Defendants have complied with their document discovery
               obligations.

            8. Settlement Conference: Defendants request that Plaintiff be prepared to
               discuss a date for an in-person settlement conference with counsel and
               parties present. Plaintiff remains willing to discuss settlement, as it has in
               the past. However, Defendants must comply with their discovery
               obligations first. The parties cannot discuss settlement when the extent to
               which Defendants have, and may continue to use, Plaintiff’s confidential
               and proprietary business information and trade secrets remains unknown.
               Plaintiffs cannot be expected to negotiate in a vacuum.


                                                              Respectfully submitted,

                                                              /s/ Lauren M. Paxton
                                                              LAUREN M. PAXTON




  
  
